significant index no canoes ame government entities division department of the treasury internal_revenue_service washington d c - nov tep ra az re dear company state this letter is to inform you that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date has been granted the waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this waiver has been granted is the amount necessary to eliminate the unpaid minimum required contributions remaining in the funding_standard_account for the plan_year ending date the approval is subject_to the conditions outlined in this letter you accepted these conditions in a letter dated date the company is a nonprofit organization providing services to neglected and abused children and persons with mental illness and developmental disabilities from various counties and school districts throughout the state the company operates residential diagnostic educational and respite programs revenues are derived from fees charged to county governments and school districts medicaid social_security state office of mental retardation and development disabilities omrdd and office of mental health omh reimbursements grants and individual contributions the company receives the majority of its support from state and county governments through negotiated contracts and service fees to provide services in its child care programs the company has been experiencing financial difficulties which have accelerated over the last few years during this period the company’s expenses exceeded its revenue the company has experienced increasing trends in program cost while the approved rates from the governmental funding agencies the primary source of program revenues have not increased proportionately with those costs the combination of an insufficient rate reimbursement lack of timely rate adjustments and low utilization has strained the cash_flow of the company the company has been diligent in evaluating their programs’ fiscal viability and seeking rate appeals waivers or rate consultations where appropriate along with evaluating debt obligations the state education department sed rate appeals for plan_year ending date and date have been awarded and will be received over the next months the rate appeals for opwdd were also approved the approval is granted effective for the plan_year beginning date subject_to the following conditions the company makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for each plan_year ending date through date by march of the following year without applying for a waiver of the minimum_funding_standard starting with the quarterly contribution due on date the company will make all quarterly contributions to the plan required under sec_430 of the code in a timely fashion for each plan_year through the plan_year ending date for each plan_year that the waiver remains in effect the plan provides the of the following irs with a copy of its actuarial valuation report by march year this information should be sent to the following address internal_revenue_service irs - ep classification metro tech center fulton street brooklyn ny the company provides proof of payment that all contributions described above have been made and a statement that the contributions made satisfied all quarterly and minimum required contributions when due the proof should be sent to the irs at the address above and under sec_412 of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any portion of this funding waiver remains unamortized if any one of these conditions is not satisfied the waiver will be retroactively null and void your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate of the accrual_of_benefits or to change the rate of vesting while the waiver remains in place please note that any amendment that - increases liabilities for a profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan or a sponsor that consists of substantially the same persons as the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement pian whether qualified or unqualified maintained by the trustees for the plan or a sponsor that consists of substantially the same persons as the trustees for the plan and covering participants of the pian to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa if any such amendment board resolution or any_action having the effect of an amendment is adopted the plan_sponsor must request a ruling approving the plan’s prospective amortization of unfunded liabilities this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule sb actuarial information we have sent a copy of this letter to the ' and to your authorized representatives pursuant to a power_of_attorney on file in this office to the if you require further assistance in this matter please contact sincerely yours a m9 david m ziegler manager employee_plans actuarial group
